
	
		II
		110th CONGRESS
		2d Session
		S. 533
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the National Aquaculture Act of 1980 to prohibit
		  the issuance of permits for marine aquaculture facilities until requirements
		  for the permits are enacted into law.
	
	
		1.Short titleThis Act may be cited as the
			 Natural Stock Conservation Act of
			 2007.
		2.Prohibition on
			 permits for aquacultureThe
			 National Aquaculture Act of 1980 (16 U.S.C. 2801 et seq.) is amended—
			(1)by redesignating
			 sections 10 and 11 (16 U.S.C. 2809, 2810) as sections 11 and 12 respectively;
			 and
			(2)by inserting
			 after section 9 (16 U.S.C. 2808) the following:
				
					10.Prohibition on
				permits for aquaculture
						(a)DefinitionsIn
				this section:
							(1)Agency with
				jurisdiction to regulate aquacultureThe term agency with
				jurisdiction to regulate aquaculture means—
								(A)the Department of
				Agriculture;
								(B)the Coast
				Guard;
								(C)the Department of
				Commerce;
								(D)the Environmental
				Protection Agency;
								(E)the Department of
				the Interior; and
								(F)the Army Corps of
				Engineers.
								(2)Exclusive
				economic zoneThe term exclusive economic zone has
				the meaning given the term in section 3 of the Magnuson-Stevens Fishery
				Conservation and Management Act (16 U.S.C. 1802).
							(3)Regional
				fishery management councilThe term regional fishery
				management council means a regional fishery management council
				established under section 302(a) of the Magnuson-Stevens Fishery Conservation
				and Management Act (16 U.S.C. 1852(a)).
							(b)Prohibition on
				permits for aquacultureThe
				head of an agency with jurisdiction to regulate aquaculture may not issue a
				permit or license to permit an aquaculture facility located in the exclusive
				economic zone to operate until after the effective date of a bill enacted into
				law that—
							(1)sets out the type
				and specificity of the analyses that the head of an agency with jurisdiction to
				regulate aquaculture shall carry out prior to issuing any such permit or
				license, including analyses related to—
								(A)disease
				control;
								(B)structural
				engineering;
								(C)pollution;
								(D)biological and
				genetic impacts;
								(E)access and
				transportation;
								(F)food safety;
				and
								(G)social and
				economic impacts of the facility on other marine activities, including
				commercial and recreational fishing; and
								(2)requires that a
				decision to issue such a permit or license be—
								(A)made only after
				the head of the agency that issues the license or permit consults with the
				Governor of each State located within a 200-mile radius of the aquaculture
				facility; and
								(B)approved by the
				regional fishery management council that is granted authority under title III
				of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1851
				et seq.) over a fishery in the region where the aquaculture facility will be
				located.
								.
			
